BLODGETT, P. J.
Action of trover heard without the intervention of a jury.
On the 29 th day of October, 1928, (Pl’ff’s. Ex. i), the Woonsocket Auto Corporation leased to Arthur McGuire a Buick ear. October 30, 1928, the Woonsocket Auto Corporation assigned said lease to Joseph O. Falk and Morris Falk (See assignment on back of Pl’ff’s. Ex. 1).
J. 0. and Morris Falk by an undated assignment (see assignment on back of Pl’ff’s. Ex. 1) transferred their interest in said lease to Thomas Michelovitch, the plaintiff in present action, doing business as the Copley Auto Exchange.
July 23, 1929, Arthur A. McGuire, the original lessee, sold his interest in said car to Woonsocket Auto Corporation, the original lessor (Pl’ff’s. Ex. 4). July 24, 1929, said McGuire sold his interest in said car to Thomas Michelovitch, the present plaintiff (Pl’ff’s. Ex. 6). July 23, 1929, said McGuire sold his interest in said car to the Copley Auto Exchange (Pl’ff's. Ex. 4), the Copley Auto Exchange being Michelovitch.
By these several transfers the interest of McGuire passed to Michelo-vitch, as at the time (July 23, 1929) McGuire sold to the Woonsocket Auto Corporation, he (McGuire) apparently had no title.
May 20, 1930, the Rhode Island Finance Co., said company being present defendant, bought said car from the Mortor Fellsway Mart, Inc.
October 25, 1929, the Rhode Island Finance Co., (Roland E. Arter) leased said car to John H. Blinkhorn, following its supposed purchase of same from said McGuire October 25, 1929 (Deft’s Ex. A). Blinkhorn failed to pay the notes given by him to the Rhode Island Finance Co. (Arter) and said company repossessed said car.
At time of sale to Blinkhorn the Court finds that the title to said car rested in Michelovitch and that Blink-horn got no title, and that the defendant converted the same to his own use.
The Court also finds the lease under which the car was sold is not a personal property mortgage.
The measure of damages is the value of the car at the time of its conversion, viz.: October 25, 1929.
Combination Fountam Co. vs. Millard, 50 R. I. 50.
Decision for plaintiff for $500 and costs.